                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     OPTRONIC TECHNOLOGIES, INC,                        Case No. 16-cv-06370-EJD (VKD)
                                                           Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE
                                                 v.                                         RE PLAINTIFF'S INTERROGATORY
                                  10
                                                                                            NO. 4
                                  11     NINGBO SUNNY ELECTRONIC CO.,
                                         LTD., et al.,                                      Re: Dkt. No. 585
                                  12
Northern District of California




                                                           Defendants.
 United States District Court




                                  13

                                  14          The parties dispute whether defendant Ningbo Sunny Electronic Co. (“Ningbo Sunny”)

                                  15   should be required to provide more information in response to plaintiff Optronic Technologies,

                                  16   Inc.’s (“Orion”) post-judgment Interrogatory No. 4. Dkt. No. 585. The Court has reviewed the

                                  17   parties’ joint submission and concludes this matter is suitable for resolution without a hearing.

                                  18   Civ. L.R. 7-1(b).

                                  19          Interrogatory No. 4 asks Ningbo Sunny in relevant part: “Have you or your agents had any

                                  20   non-written communications with the Synta Entities, or their agents, related to this litigation

                                  21   within the last six (6) months? If so, please describe who the participants were and what was

                                  22   discussed.” Dkt. No. 585-2 at 4. Subject to objections not at issue in this dispute, Ningbo Sunny

                                  23   responded to this interrogatory as follows: “Ningbo Sunny employees and management have not

                                  24   had any non-written communications with the Synta Entities regarding this litigation in the past

                                  25   six months. Ningbo Sunny’s attorneys have occasionally communicated with attorneys for Synta

                                  26   Entities to provide information or a status update regarding proceedings in this case.” Id.

                                  27          Orion argues that Ningbo Sunny should be required to identify the date, participants, and

                                  28   substance of each responsive communication. Dkt. No. 585 at 2. Ningbo Sunny argues that it has
                                   1   made a reasonable effort to respond, and that requiring it to provide further detail would be unduly

                                   2   burdensome. Id. at 3.

                                   3          While the additional information Orion seeks is likely to be of marginal relevance, in view

                                   4   of Ningbo Sunny’s current response to Interrogatory No. 4, the Court concludes that providing

                                   5   additional responsive information would not be unduly burdensome for Ningbo Sunny or its

                                   6   counsel. The interrogatory covers a limited period of time during which responsive

                                   7   communications occurred only “occasionally.” The Court anticipates that the approximate dates,

                                   8   participants, and subject matter of those occasional communications are likely reflected in

                                   9   counsel’s billing records, notes, or calendar entries, and that these materials are reasonably

                                  10   available to counsel.

                                  11          Ningbo Sunny must serve an amended response to Interrogatory No. 4 no later than March

                                  12   11, 2020.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 4, 2020

                                  15

                                  16
                                                                                                     VIRGINIA K. DEMARCHI
                                  17                                                                 United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
